IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED
ALBERT L. HAMPTON,

              Petitioner,

 v.                                                       Case No. 5D17-3979

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed March 9, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Albert L. Hampton, Chipley, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the January 6, 2017 sentence

imposed in Case No. 2010-CF-4226-H, in the Circuit Court in and for Seminole County,

Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


COHEN, C.J., EVANDER and EDWARDS, JJ., concur.